Citation Nr: 1204779	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and ventriculoperitoneal (VP) shunt, to include meningitis, ventriculitis, functional blindness, and brain damage.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughters
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to May 1952.  The Veteran has been found to be incompetent for VA purposes.  His daughter serves as his guardian.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Atlanta, Georgia.]  

In May 2011, the Board remanded the Veteran's claim to provide him with his requested hearing.  In October 2011, the Veteran and his daughters testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board observes that, at the time of the initial claim (which resulted in the Board's April 1982 decision), the applicable statute was 38 U.S.C.A. § 351, which was the predecessor to the current 38 U.S.C.A. § 1151.  Both statutes pertain to compensation benefits for VA treatment that results in additional disability and both statutes include a finding a fault on VA.  In other words, the statutes are substantively similar, and the Veteran is not prejudiced by the Board adjudicating the claim as a petition to reopen.  Furthermore, the Board finds that a reopening is warranted.

Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an unappealed April 1982 decision, the Board denied compensation benefits pursuant to 38 U.S.C.A. § 351 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage.

2.  Evidence received after the April 1982 Board denial of compensation benefits pursuant to 38 U.S.C.A. § 351 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying issue.


CONCLUSIONS OF LAW

1.  The Board's April 1982 denial of compensation benefits pursuant to 38 U.S.C.A. § 351 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  Evidence received since the final April 1982 decision is new and material, and the claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage, is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

In April 1982, the Board denied compensation benefits pursuant to 38 U.S.C.A. § 351 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage because the evidence did not show that VA was negligent, careless, lacked proper skill, made an error in judgment or was otherwise at fault in treating the Veteran when he developed a brain infection.  In other words, evidence of record did not reflect a nexus between VA treatment and the Veteran's additional disability.  

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the April 1982 decision consisted of private treatment records dated from October 1977 to December 1977, VA treatment records dated from December 1977 to March 1978, private treatment records dated from April 1978 to June 1978, an opinion from C.D., M.D. dated in December 1980, an undated opinion from G.S., M.D., an opinion from H.B., M.D. received in May 1981, and the Veteran's and his wife's contentions, including their testimony at a March 1981 hearing.  The private treatment records dated from October 1977 to December 1977 show that the Veteran was treated for an acute subarachnoid hemorrhage and brain aneurysm.  He had brain surgery in November 1977.  

In December 1977, the Veteran was transferred to the VA Medical Center (VAMC) in Gainesville, Florida for continued treatment.  The Veteran was found to have hydrocephalus and surgery consisting of a shunt being inserted from the brain to the abdomen was performed.  Pre-operative notes indicate that the Veteran's wife was warned of the risks, complications, alternatives, and benefits of the surgery and consented to the shunt surgery.  Surgical records do not reveal any complications.  A record dated in January 1978 when the Veteran was discharged from this medical facility shows that his wife understood care for observing his level of consciousness and possible infection.  The Veteran was seen by VA for follow-up in March 1978.  At that time, he was shown to have an elevated temperature of 99.8 degrees and an elevated pulse rate of 108.  The record indicates that the Veteran was "doing very well."  The Veteran was subsequently released to go back to work in April 1978.  However, in April 1978, the Veteran fell into a coma and the shunt was found to be infected.  Private treatment records in April 1978 reveal that the Veteran developed meningitis secondary to the shunt.  Additionally, an abscess on the abdominal wall was found.  As a result of the infection, the Veteran suffered brain damage and functional blindness.

The undated letter from Dr. G.S. indicates that the incidence of infection occurring in various surgical series varied from five to 20 percent, since the shunt was a foreign body.  It was a well-recognized complication, fortunately not frequent.  The nature of the organism in the case suggested to him that the Veteran did have some time of complication related to perforation of the bowel by the catheter tip.  The December 1980 letter from Dr. C.D. reveals that the elevated pulse rate and temperature shown in March 1978 indicated a possible infection.  The May 1981 letter from Dr. H.B. shows that the elevated temperature in March 1978 should have alerted the attending physician to suspect possible infection and the elevated pulse rate should have further shown cause for immediate medical attention.  It was his opinion that a blood culture at that time would have revealed the beginning of the infective process, which was ultimately to cause severe brain damage in the Veteran.  The Veteran and his wife contended that the Veteran fell three times while at the VAMC, which caused the shunt to perforate the bowel, and that VA was negligent in not diagnosing the infection in March 1978.  

Accordingly, at the time of the denial of the claim for compensation benefits under 38 U.S.C.A. § 351 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage in April 1982, the claims folder contained no competent evidence of fault on the part of VA in treating the Veteran.  Thus, the Board, in April 1982, denied the claim for compensation benefits pursuant to 38 U.S.C.A. § 351 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage.  The Veteran did not appeal the Board's decision, and the denial became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

The relevant evidence received since the April 1982 denial consists of VA treatment records dated in July 1977 and August 1977, VA treatment records dated from April 2003 to August 2005, a letter from Dr. G.S. dated in March 1979, and the Veteran's and his family's contentions, including the testimony at the October 2011 hearing.  When the current claim was filed, the Veteran and his wife introduced a new theory of entitlement to compensation under 38 U.S.C.A. § 1151.  The VA record dated in August 1977 shows that the Veteran had a migraine.  The Veteran contends that the aneurysm found in October 1977 was present in August 1977 and should have been diagnosed at that time.  Essentially, the Veteran contends that compensation pursuant to 38 U.S.C.A. § 1151 is warranted for both VA's failure to diagnose initially the aneurysm and for the infection resulting from the shunt inserted to treat the hydrocephalus following the private surgery for the aneurysm.  

In this case, the Veteran has introduced an entirely new claim for compensation pursuant to 38 U.S.C.A. § 1151.  However, the ultimate basis for compensation benefits under 38 U.S.C.A. § 1151 is fault on VA for treatment of the Veteran.  This includes both a claim that VA failed to diagnose properly the aneurysm in addition to a claim that VA failed to diagnose properly a brain infection and that VA failed to take care of the Veteran while hospitalized in 1977 when he fell three times.  As both claims essentially seek to compensate the Veteran for his current brain disability, the Board finds that the new claim that VA failed to timely diagnose the aneurysm is sufficient to reopen this previously denied claim.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.  

ORDER

New and material sufficient to reopen a previously denied claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage having been received, the appeal is granted to this extent only.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim.  As discussed above, the Veteran sought treatment from VA in August 1977 for headaches and was diagnosed with migraines.  Subsequently, the Veteran underwent private surgery for a brain aneurysm in November 1977 and was then discharged for follow-up care to the VAMC in Gainesville, Florida.  In treating the Veteran, VA placed a shunt running from the Veteran's brain to his abdomen in December 1977 due to the Veteran having hydrocephalus as a result of his brain aneurysm.  Unfortunately, the shunt became infected, and the Veteran incurred meningitis, ventriculitis, functional blindness, and brain damage.  

The Veteran has claimed fault of VA in failing to timely diagnose the aneurysm when he complained of headaches only three months before surgery to repair the aneurysm, and in failing to timely diagnose the shunt infection.  In the Veteran's initial claim, he also averred that, while hospitalized at the VAMC in December 1977, he fell three times and that the falls caused the shunt to perforate the abdomen, which caused the infection.  In support of his assertions, the Veteran submitted positive medical opinions by Drs. H.B. and C.D., as discussed above.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998). 

To determine the presence of additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011). 

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011).

In this case, the Veteran clearly has a current additional disability--functional blindness and brain damage.  Additionally, it is undisputed that the Veteran was treated by VA in August 1977 and from December 1977 to March 1978.  However, the evidence is not clear as to whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  As the initial claim denied in April 1982 pre-dated the VCAA, no duty existed for VA to provide a medical examination.  However, in light of the claim being reopened, the Board finds that a remand is necessary to obtain a VA examination with a medical opinion to determine whether compensation benefits pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage are warranted.  Medical opinions are needed to determine whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care or medical or surgical treatment to the Veteran and to determine whether the proximate cause of any additional disability incurred by the Veteran here was due to an event that was not reasonably foreseeable.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran testified that he receives continuous VA treatment from the VA Medical Centers (VAMCs) in Decatur, Georgia and Charleston, South Carolina, as well as at the VA Community Based Outpatient Clinic (CBOC) in Stockbridge, Georgia.  The most recent treatment records are dated in May 2005.  Accordingly, on remand, records of any VA treatment that the Veteran has received since May 2005 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage.  

2.  After obtaining the appropriate release of information forms where necessary, procure and associate with the claims file records of recent treatment that the Veteran has received.  The Board is particularly interested in records of relevant treatment that the Veteran may have received at the VAMCs in Decatur, Georgia and Charleston, South Carolina and at the VA CBOC in Stockbridge, Georgia since May 2005.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  

3.  Then, accord the Veteran an appropriate VA examination to determine whether any additional disability resulted from VA treating him for a headache in August 1977 and subsequently treating him for his brain aneurysm from December 1977 to March 1978.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

After examining the Veteran and reviewing the claims file, the examiner should opine as to the following: 

a) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that the Veteran sustained an additional disability as a result of treatment that he underwent at the Gainesville, Florida VAMC in August 1977 and from December 1977 to March 1978?  If so, what is the additional disability?  In determining whether the Veteran has an additional disability, compare the Veteran's condition immediately prior to the VA treatment in question to his condition immediately following such treatment.

b) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in failing to diagnose timely the aneurysm in August 1977; failing to protect the Veteran from falling in December 1977; and in failing to diagnose timely the shunt infection in March 1978 based on the Veteran's elevated pulse rate and temperature.  

c) Is it more likely than not (greater than 50% probability), less likely than not (less than 50% probability), or as likely as not (50% probability) that any additional disability was due to an event not reasonably foreseeable. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided. 

A complete rationale should be provided for all opinions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, adjudicate the issue of compensation benefits pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of brain infection, status post subarachnoid hemorrhage with clipping right cerebral aneurysm and VP shunt, to include meningitis, ventriculitis, functional blindness, and brain damage.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


